Case 3:20-cv-00864 Document 2 Filed 12/23/20 Page 1 of 10 PageID #: 5




                                                  3:20-cv-00864
Case 3:20-cv-00864 Document 2 Filed 12/23/20 Page 2 of 10 PageID #: 6
Case 3:20-cv-00864 Document 2 Filed 12/23/20 Page 3 of 10 PageID #: 7
Case 3:20-cv-00864 Document 2 Filed 12/23/20 Page 4 of 10 PageID #: 8
Case 3:20-cv-00864 Document 2 Filed 12/23/20 Page 5 of 10 PageID #: 9
Case 3:20-cv-00864 Document 2 Filed 12/23/20 Page 6 of 10 PageID #: 10
Case 3:20-cv-00864 Document 2 Filed 12/23/20 Page 7 of 10 PageID #: 11
Case 3:20-cv-00864 Document 2 Filed 12/23/20 Page 8 of 10 PageID #: 12
Case 3:20-cv-00864 Document 2 Filed 12/23/20 Page 9 of 10 PageID #: 13
Case 3:20-cv-00864 Document 2 Filed 12/23/20 Page 10 of 10 PageID #: 14
